Citation Nr: 0209831	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  93-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher rating than 20 percent for lumbar 
myositis with clinical S1 radiculopathy due to disc space 
narrowing and spondylosis at the L5-S1 level and bulging 
discs with spinal canal stenosis and degenerative joint 
disease, on appeal from the initial grant of service 
connection.  

2.  Entitlement to a compensable rating for hypertension, on 
appeal from the initial grant of service connection.  

3.  Entitlement to a compensable rating for residuals of a 
right thigh injury with benign muscle growth, on appeal from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1984 
to September 1991, and had active duty for training from 
January 1993 to May 1993.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from February and November 1992 rating 
decisions by the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico, Regional Office (RO).  The case was 
remanded in December 1994 for additional development.  It was 
again remanded in November 1998 for further development in 
the form of examinations in order to properly evaluate the 
appellant's service-connected disorders.  


FINDINGS OF FACT

1.  The appellant's lumbar spine disorder is productive of no 
more than slight limitation of motion or moderate 
symptomatology, and does not cause functional impairment with 
regard to his job as a mailman.  

2.  The appellant's hypertension is productive of diastolic 
pressure predominantly below 100 and systolic pressure 
predominantly below 160, and is not manifested by symptoms of 
dyspnea, fatigue, angina, dizziness, or syncope at any MET 
level.  

3.  The appellant's residuals of a right thigh injury with 
benign muscle growth are manifested by occasional pain in the 
thigh, without limited or painful motion in the right knee, 
excess incoordination, weakness, or lack of endurance related 
to the right thigh, or significant limitation of functional 
ability during flare-ups of the right thigh pain.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar myositis with clinical S1 radiculopathy due to disc 
space narrowing and spondylosis at the L5-S1 level and 
bulging discs with spinal canal stenosis and degenerative 
joint disease have not been met at any time since the grant 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp 2002); 38 C.F.R. Part 4, Diagnostic Codes 5293, 5292 
(2001).  

2.  The criteria for a compensable rating for hypertension 
have not been met at any time since the initial grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 2002); 38 C.F.R. Part 4, Diagnostic Code 7101 (in effect 
prior to January 12, 1998, and 2001).  

3.  The criteria for a compensable rating for residuals of a 
right thigh injury with benign muscle growth are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
Part 4, Diagnostic Code 5399-5328 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his lumbar spine disorder, 
hypertension, and residuals of a right thigh injury are each 
more severely disabling than currently evaluated, thereby 
warranting higher ratings.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the February 1992, November 1992, and 
December 1997 rating decisions, the May 1992 and April 1993 
statements of the case (SOCs) and the February 1998 and 
February 2002 supplemental statements of the case (SSOCs) of 
the evidence necessary to substantiate his claims for higher 
initial ratings for a lumbar spine disorder, high blood 
pressure, and residuals of a right thigh injury, and of the 
applicable laws and regulations.  The discussions in the 
rating decision, the SOCs, and the SSOC adequately informed 
the appellant of the evidence needed to substantiate his 
claims and complied with VA's notification requirements that 
are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant a letter dated in March 
1999 that outlined evidence that was being sought with 
regards to his claims.  It informed him that it would assist 
in obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The record shows that the RO has secured 
the appellant's service medical records, VA and private 
medical treatment records, and copies of the reports of the 
VA medical examinations that have been conducted throughout 
the years in connection with the appellant's applications for 
increased ratings.  Further, in keeping with the duty to 
assist, the appellant was provided VA examinations in April 
1997, April 1999, May 1999, and September 2001 with regard to 
his claims for higher ratings for his service-connected 
disabilities.  He has not identified any additional records 
that may still be outstanding, and he specifically indicated 
on his September 1992 substantive appeal that he did not 
desire a hearing before a member of the Board.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

I.  Lumbar Spine Disability

Service medical records show that the appellant was seen in 
October 1989 for a complaint of back pain since lifting a 
vehicle battery three days before.  The assessment was a 
moderate low back sprain.  He was subsequently treated for 
back pain during his remaining time on active duty.  

At a December 1991 VA orthopedic examination, the appellant 
complained of back pain that was worse at night with cold 
weather, in the mornings, and on bending and lifting.  
Tenderness was noted in the lumbar paravertebral muscles.  
There was no limitation of motion in the lumbar spine, 
although range of motion was painful.  The diagnosis was 
lumbar myositis.  

A VA spine examination was performed in April 1997, and the 
appellant complained of localized low back pain that was made 
worse by forward bending and prolonged sitting.  No postural 
abnormalities or fixed deformities of the back were observed.  
Mild lumbosacral paravertebral muscle spasm was noted.  Range 
of motion of the lumbar spine was full and complete, with 
objective evidence of pain.  Straight leg raising was 
negative bilaterally.  Muscle strength was normal in both 
lower extremities, as was gait cycle.  There was no 
pathological reflex.  The diagnoses were lumbar myositis and 
a clinical left S1 radiculopathy with minimal disc space 
narrowing at L5-S1 with left L5-S1 spondylosis by X-ray, and 
L4-L5 and L5-S1 bulging discs with spinal canal stenosis and 
degenerative joint disease shown by an April 1997 CT scan.  

At an April 1999 VA spine examination, the appellant 
complained of moderate low back pain associated with a 
burning sensation on the mass area of the right thigh and 
numbness of the right lateral leg.  He indicated he had not 
experienced any fecal or urinary incontinence, had not had 
any Emergency Room visits or hospitalizations for severe low 
back pain during the past year, and was not taking any 
painkillers for the pain.  He stated that running increased 
his back pain, as did sleeping on his back or belly, while 
sleeping on his side with his knees flexed decreased it.  He 
reported that his low back condition had not caused him to 
lose any time from his job as a mailman during the previous 
year, nor did it cause any limitation in his job.  He 
indicated that the low back disorder did cause some 
difficulty when using a lawn mower or trimmer.  

The April 1999 spine examination included range of motion 
testing for the lumbar spine, which showed that forward 
flexion was to 90 degrees, that backward extension was to 35 
degrees, that lateral flexion was to 40 degrees, and that 
rotations were to 35 degrees.  It was reported that there was 
no functional limitation in the lumbar spine due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  There was no objective evidence of 
lumbar spasms or painful motion in any movements of the 
lumbar spine.  There was objective evidence of mild 
tenderness to palpation of the lumbosacral area.  There was 
no muscle atrophy of the lower extremities, and straight leg 
raising was negative bilaterally.  Knee jerks were +1, as was 
the right ankle jerk.  The left ankle jerk was absent.  A May 
1999 EMG showed no evidence of lumbar radiculopathy.  The 
diagnoses were lumbar myositis with clinical left S1 
radiculopathy, L4-L5 and L5-S1 bulging disc with spinal canal 
stenosis and degenerative joint disease by April 1997 CT 
scan, and small L5-S1 herniated disc and L2-L3 and L4-L5 
bulging discs and degenerative joint disease by a May 1999 
MRI.  

The most recent VA examination of the appellant's spine was 
performed in September 2001, at which time he described 
moderate to severe low back pain with radiation to the 
coccyx, without any symptomatology in the legs other than the 
pain in the right rectus femoris muscle.  He indicated that 
he was not taking any painkillers for his low back pain and 
had not had any Emergency Room visits or hospitalizations for 
severe low back pain during the past year.  He remarked that 
driving, sitting, bending to grab objects from the floor, and 
sleeping aggravated his low back pain, but that he had not 
experienced any acute bouts of severe low back pain that 
caused functional impairment during the past year.  He stated 
that he had missed three to four days from his job as a 
mailman during the past year due to low back pain, but that 
he was not on light duty and did not have any limitations at 
work due to low back pain.  He indicated that his low back 
pain created difficulty with running and practicing for 
sports such as basketball and softball.  

Range of motion testing of the appellant's lumbar spine in 
September 2001 revealed that forward flexion was to 70 
degrees, that backward extension was to 30 degrees, that 
lateral flexion was to 30 degrees, and that rotations were to 
35 degrees.  There was no objective evidence of painful 
motion on any movements of the lumbar spine, nor was there 
any spasm or tenderness to palpation noted in the lumbar 
paravertebral muscles.  There was no weakness of the legs, 
which had normal muscle strength of 5/5.  Gait cycle was 
normal.  Neurologically, straight leg raising was negative 
bilaterally, both ankle jerks were absent, and knee jerks, 
while attempted, were not reported because the appellant was 
unable to relax.  The diagnoses were the same as reported at 
the April 1999 VA spine examination.  The examiner, who had 
also performed the April 1999 examination, stated that his 
opinion from the earlier examination had not changed.  

Service connection was granted for lumbar myositis by a 
February 1992 rating decision, which awarded a noncompensable 
rating under Diagnostic Codes 5021-5292 from September 3, 
1991.  A December 1997 rating decision classified the 
appellant's lumbar spine disability as lumbar myositis with 
clinical S1 radiculopathy due to disc space narrowing and 
spondylosis at the L5-S1 level and bulging discs with spinal 
canal stenosis and degenerative joint disease, and awarded a 
20 percent rating under Diagnostic Codes 5293-5292 from 
September 3, 1991.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild , a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Limitation of motion in the lumbar spine is assigned a 40 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Upon review of the evidence presented, the Board does not 
find that it demonstrates that the appellant experiences 
severe intervertebral disc syndrome manifested by 
symptomatology indicating recurring attacks with intermittent 
relief, or that limitation of motion in the lumbar spine is 
severe.  He indicated on the last two VA spine examinations, 
in April 1999 and September 2001, that he does not take any 
painkillers for his low back pain, and has not received 
Emergency Room treatment or hospitalization for his low back 
condition.  He stated at the September 2001 examination that 
he had not experienced any acute bouts of severe low back 
pain that caused functional impairment during the past year, 
and that his low back condition did not cause any limitations 
with his mailman job.  No more than slight limitation of 
motion has been shown in the lumbar spine on the last two 
examinations, and neither examination revealed any objective 
evidence of painful motion or spasm in the lumbar spine.  
Mild tenderness to palpation noted in the lumbar 
paravertebral muscles at the April 1999 examination was not 
demonstrated at the September 2001 examination.  There was no 
muscle atrophy of the lower extremities, and straight leg 
raising was negative bilaterally.  The appellant has a normal 
gait cycle and normal muscle strength in the legs without 
weakness.  Straight leg raising is negative bilaterally.  As 
neither the criteria under Diagnostic Code 5293 for a rating 
greater than 20 percent nor that under Diagnostic Code 5292 
for a rating greater than 20 percent have been met, the Board 
is unable to identify a basis to grant a higher rating for 
the appellant's lumbar myositis with clinical S1 
radiculopathy due to disc space narrowing and spondylosis at 
the L5-S1 level and bulging discs with spinal canal stenosis 
and degenerative joint disease.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  While the appellant complains of 
pain in his lumbar spine, the Board does not find that such 
pain has resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation already assigned.  
The evidence indicates that the range of motion in the lumbar 
spine is fairly good, and that he does not have paravertebral 
muscle spasms.  Furthermore, he has stated that he has not 
experienced any acute bouts of severe low back pain that 
caused functional impairment and that his lumbar spine 
disorder does not cause any limitation with regard to his 
job.  Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's lumbar spine 
disability on the basis of functional disability.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
appellant's continuous disagreement with the evaluations 
assigned since the original grant of service connection for 
his lumbar spine disorder, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence 
presented shows that, throughout the appellant's appeal, 
there has never been more that slight limitation of motion in 
the lumbar spine, nor more than  moderate intervertebral disc 
symptomatology.  The evidence indicates that the lumbar spine 
disability has not caused limitation in his job or required 
hospital treatment.  Therefore, the Board finds that staged 
ratings are not warranted with regard to the evaluation of 
the appellant's lumbar myositis with clinical S1 
radiculopathy due to disc space narrowing and spondylosis at 
the L5-S1 level and bulging discs with spinal canal stenosis 
and degenerative joint disease.  

II.  Hypertension

Service medical records show that the appellant was treated 
on several occasions for elevated blood pressure readings.  
Hypertension was diagnosed October 1989, November 1989, and 
July 1990.  

Blood pressure readings at a January 1992 VA cardiology 
examination were 126/88, 130/92, and 132/94.  Pulse was 60 
and regular.  Except for increased light reflex, examination 
of the "eyegrounds" was considered normal.  Examination of 
the heart revealed a loud S-4, no S-3, and no murmur.  An EKG 
was considered normal.  The appellant was not on any blood 
pressure medications.  The diagnosis was borderline arterial 
hypertension.  

Blood pressure readings at a June 1992 VA cardiology 
examination were 146/100, 140/94, and 140/92.  Examination of 
the eyes showed increased light reflexes but was otherwise 
normal.  It was noted that the appellant was not on any blood 
pressure medications.  The diagnosis was arterial 
hypertension associated with labile hypertension in service.  

The appellant underwent a VA cardiology examination in April 
1997.  At that time, he denied angina, or anything to suggest 
congestive heart failure, transient ischemic attacks, or 
intermittent claudication.  He indicated he had not been 
using any medication, and that he was free of any symptoms.  
Blood pressure was 142/82.  Examination of the heart showed a 
normal sinus rhythm, no murmurs, an S4, but no S3.  
Examination of the extremities revealed good arterial pulses 
and no edema.  The diagnosis was a history of ruled-out 
hypertension, not presently found.  

At an April 1999 VA cardiology examination, the appellant 
indicated he was not being treated for his high blood 
pressure, and had not had any Emergency Room visits due to 
chest pain or uncontrolled hypertension.  He denied chest 
pain of ischemic characteristics or dyspnea on exertion, 
which led the examiner to state that there was no indication 
for an exercise stress test.  Blood pressure readings on 
three consecutive days (March 31, April 1, and April 2, 1999) 
were 138/90 and 135/95, 142/90 and 138/88, and 145/100 and 
150/90, respectively.  The diagnosis was arterial 
hypertension.  

At the most recent VA cardiology examination, performed in 
September 2001, the appellant's blood pressure readings were 
122/72, 120/70, and 120/70.  The examiner reported that there 
was no METs level at which symptoms of dyspnea, fatigue, 
angina, dizziness, or syncope were demonstrated.  He stated 
that there was no evidence of congestive heart failure.  The 
examiner also indicated that there was no limitation of 
activities due to the appellant's blood pressure state.  The 
diagnosis was no hypertension or evidence of cardiac disease 
found on examination.  

Service connection for hypertension was granted by a November 
1992 rating decision, which assigned a noncompensable rating 
under Diagnostic Code 7101 from September 3, 1991.  

Because the appellant's claim of entitlement to an increased 
evaluation for his hypertension was initiated before the 
rating criteria for evaluating cardiovascular disorders was 
changed on January 12, 1998, the Board will review the claim 
under both sets of criteria in order to accord him evaluation 
under the set of criteria that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for cardiovascular disorders 
that were effective prior to January 12, 1998, hypertensive 
vascular disease (essential arterial hypertension) is 
assigned a 60 percent evaluation when manifested by diastolic 
pressure predominantly 130 or more and severe symptoms.  For 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms, a 40 percent evaluation is assigned.  If 
diastolic pressure is predominantly 110 or more with definite 
symptoms, a 20 percent evaluation is assigned.  When 
diastolic pressure is predominantly 100 or more a 10 percent 
evaluation is assigned.  (Note 1: For the 40 percent and 60 
percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.)  (Note 2: 
When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.)  38 C.F.R. § 4.104, Diagnostic Code 7101, 
effective prior to January 12, 1998.  

Under the general rating formula for cardiovascular disorders 
that became effective January 12, 1998, hypertensive vascular 
disease (essential arterial hypertension) is assigned a 60 
percent evaluation when diastolic pressure is predominantly 
130 or more.  A 40 percent evaluation is assigned when 
diastolic pressure is predominantly 120 or more.  A 20 
percent evaluation is assigned when diastolic pressure is 
predominantly 110 or more or when systolic pressure is 
predominantly 200 or more.  A 10 percent evaluation is 
assigned when diastolic pressure is predominantly 100 or more 
or when systolic pressure is predominantly 160 or more.  The 
10 percent evaluation is the minimal evaluation when an 
individual has a history of diastolic pressure predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101, effective January 
12, 1998.  

In evaluating the appellant's claim for a compensable rating 
for his hypertension, the Board notes that the clinical 
findings do not approximate a compensable rating under either 
the old or new criteria listed for Diagnostic Code 7101.  The 
several blood pressure readings reveal that the diastolic 
pressure is predominantly below 100 and that systolic 
pressure is predominantly below 160.  The May 2001 VA 
examination report noted that there was no manifestation of 
dyspnea, fatigue, angina, dizziness, or syncope at any MET 
level.   As the evidence fails to demonstrate that the 
appellant has diastolic pressure that is predominantly 100 or 
more or systolic pressure that is predominantly 160 or more, 
or that dyspnea, fatigue, angina, dizziness, or syncope are 
manifested at any MET level, the Board is unable to identify 
a basis to grant a compensable rating for his hypertension.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appeal for a compensable rating 
for hypertension is from the rating decision granting service 
connection and assigning the initial rating, the Board must 
consider staged ratings under Fenderson.  In this case, the 
clinical findings do not demonstrate that the appellant's 
diastolic or systolic readings have ever met the old criteria 
under Diagnostic Code 7010 for a compensable rating, or that 
there has ever been manifestation of symptomatology (i.e. 
dyspnea, fatigue, angina, dizziness, or syncope) to warrant a 
compensable rating under the new criteria for evaluating 
hypertension.  Therefore, the Board finds that staged ratings 
are not warranted with regard to the evaluation of the 
appellant's hypertension.  

III.  Residuals of a Right Thigh Injury

Service medical records show that the appellant was initially 
treated in July 1986 for a knot on his right thigh that had 
lasted for two weeks.  At that time, he gave a history of a 
muscle injury of the right thigh one month earlier.  
Thereafter, he received treatment periodically for right 
thigh disability, which was diagnosed as a torn right rectus 
femoris muscle.  

At a December 1991 VA orthopedic examination, the appellant 
complained of a burning sensation in the anterior aspect of 
the right thigh.  It was noted that he stood erect and had a 
normal gait and stance.  A large soft tissue mass noted in 
the anterior aspect of the right thigh did not cause any 
limitation of motion in the right knee.  X-rays of the right 
femur did not show any gross soft tissues, bony 
abnormalities, or fractures.  The diagnosis was right thigh 
soft tissue injury with consolidated hematoma.  

When he underwent a VA muscles examination in April 1997, the 
appellant described numbness and a burning sensation in the 
anterior aspect of his right thigh.  A big, soft tissue mass, 
noted on the right anterior thigh, was 14 cm long, 14 cm 
wide, circular in shape, and hard and tender to palpation.  
The examiner opined that it was the residual of a quadriceps 
tear.  There was normal muscle strength in all muscles of the 
right quadriceps.  There was no scar formation.  The 
diagnosis was residuals of a soft tissue injury with a right 
quadriceps partial tear.  

At an April 1999 VA muscles examination, the appellant 
indicated he experienced pain in his right thigh that caused 
difficulty with squatting, and which was not alleviated.  
Physical evaluation of the right thigh revealed no scars, 
adhesions, or muscle herniation.  There was a 14 cm long, 14 
cm wide, circular, hard, nontender, soft tissue mass in the 
thigh, which the examiner opined was due to a partial tear of 
the right quadriceps muscle.  Mild tenderness was noted in 
the right knee extensor muscle quadriceps, with muscle 
strength graded as 4/5.  The appellant was able to move the 
joints to a normal range with sufficient comfort, endurance, 
and strength to accomplish activities of daily living.  Range 
of motion testing for the right knee showed that flexion was 
to 140 degrees and extension was to 0 degrees.  The diagnosis 
was residuals of a soft tissue injury with a right quadriceps 
partial tear.  The examiner concluded that the appellant had 
full range of pain free motion in the right knee, had no 
excess incoordination, weakness, or lack of endurance related 
to the right thigh, and that during flare-ups, the right 
thigh pain did not significantly limit functional ability.  

The appellant most recently underwent a VA muscles 
examination in September 2001.  It was noted that he had been 
seen at the Emergency Room in May 2001 after re-injuring his 
right thigh climbing stairs.  He was treated with Motrin, 800 
mg every 8 to 12 hours as needed, which produced good pain 
control for 3 to 4 hours without side effects.  Bending, 
running, and extended walking were reported to be precipating 
factors of the right thigh pain, which was alleviated by use 
of Relafen, 750 mg twice daily, which provided good pain 
control for 3 to 4 hours.  The appellant indicated that he 
had experienced nine flare-ups of his right thigh pain during 
the previous year, which were of such severity as to produce 
functional limitations, and necessitated taking his dosage of 
Relafen for two days.  He described his current right thigh 
symptoms as a moderate discomfort, but no pain, involving the 
right rectus femoris muscle.  He stated that he experienced 
occasional electricity sensation in the affected muscle, that 
he was unable to practice sports due to his right thigh 
condition, but that the condition did not cause any 
limitation in his job.  No scars or adhesions were associated 
with the right thigh.  There was a three centimeter muscle 
atrophy on the distal quadriceps, with the defect where the 
quadriceps had torn.  A 14 cm long, 14 cm wide, circular, 
nontender, non-movable, hard soft tissue mass was noted on 
the anterior aspect of the right thigh, and was considered to 
be cosmetically disfiguring.  Muscle strength of the right 
knee extensor muscle was graded 4/5 with mild weakness.  
There was neither muscle herniation, nor bone, joint, or 
nerve damage.  The appellant was able to move the muscle 
group to normal range with sufficient comfort, endurance, and 
strength to accomplish the activities of daily living.  
Flexion and extension in the right knee were to 140 and 0 
degrees, respectively, without pain or instability.  The 
diagnosis was residuals of a soft tissue injury involving a 
right quadriceps partial tear.  The examiner stated that the 
concluding opinion he had rendered at the April 1999 
examination had not changed; meaning that the appellant had 
full range of pain free motion in the right knee, had no 
excess incoordination, weakness, or lack of endurance related 
to the right thigh, and did not experience significant 
limitation of functional ability during flare-ups of the 
right thigh pain.  

Service connection for residuals of a right thigh injury with 
benign muscle growth was granted by the February 1992 rating 
decision, and a noncompensable rating was assigned analogous 
to Diagnostic Code 5328 from September 3, 1991.  

Benign muscle growth is rated on functional impairment, such 
as limitation of motion or due to scars.  38 C.F.R. § 4.73, 
Diagnostic Code 5328.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent rating when the limitation is to 15 
degrees, a 20 percent rating when limitation is to 
30 degrees, a 10 percent rating when limitation is to 
45 degrees, and a noncompensable rating when limitation is to 
60 degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent rating when the limitation 
is to 45 degrees, a 40 percent rating when the limitation is 
to 30 degrees, a 30 percent rating when the limitation is to 
20 degrees, a 20 percent rating when limitation is to 
15 degrees, a 10 percent rating when limitation is to 10 
degrees, and a noncompensable rating when limitation is to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Scars may be rated as for limitation of function of the body 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Although the appellant reports occasional flare-ups of the 
pain associated with his status post right rectus femoris 
muscle tear, and states that the right thigh condition 
prevents him from practicing sports, he indicates that the 
right thigh pain does not result in any limitation in his 
job.  Furthermore, a VA physician has opined that the 
appellant has full range of motion of the right knee without 
pain or instability, has no excess incoordination, weakness, 
or lack of endurance associated with the right thigh, and 
does not experience significant limitation of functional 
ability during flare-ups of the right thigh pain.  Nor are 
there any scars, adhesions, muscle herniation, or bone, 
joint, or nerve damage involving the right thigh.  The 
appellant is able to move the right thigh muscles to normal 
range with sufficient comfort, endurance, and strength to 
accomplish the activities of daily living.  Based on the 
clinical findings presented, the Board does not find that the 
appellant's residuals of a right thigh injury result in 
functional limitation so as to warrant a compensable rating 
under Diagnostic Code 5328.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  While the appellant complains of 
occasional flare-ups of pain in his right thigh, the Board 
does not find that such pain has resulted in functional 
disability so as to warrant a compensable rating based on the 
pain.  The appellant has no job limitations due to his right 
thigh, there is full range of motion without pain or 
instability in the right knee, and he does not experience 
problems with performing daily activities.  Hence, the Board 
does not find that a compensable evaluation is warranted for 
the appellant's right thigh disability on the basis of 
functional impairment.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a noncompensable evaluation for his 
residuals of a right thigh injury with benign growth of 
muscle by the February 1992 rating decision, and his current 
appeal was based on that rating, the Board must consider 
staged ratings under Fenderson.  The evidence presented shows 
that, throughout the appellant's appeal, there has been full 
range of motion of the right knee without pain or 
instability.  There have not been any problems involving 
incoordination, weakness, or lack of endurance in the right 
thigh.  Nor has the evidence ever shown that the right thigh 
has caused limitation in his job or an inability to perform 
the activities of daily living.  Therefore, the Board finds 
that staged ratings are not warranted with regard to the 
evaluation of the appellant's residuals of a right thigh 
injury with benign muscle growth.  


ORDER

Higher initial ratings are denied for lumbar myositis with 
clinical S1 radiculopathy due to disc space narrowing and 
spondylosis at the L5-S1 level and bulging discs with spinal 
canal stenosis and degenerative joint disease, high blood 
pressure, and residual of a right thigh injury with benign 
muscle growth.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

